THE   ATTORNEY    GENERAL
                     OIFTEXA~




Hon. Joe U. Lovelaae       Opinion RO. v-844.
County Attorney
Cam County                 Re: The legality of possess-
Linden, Texas                  ing not more than one
                               quart of liquor In Texas
                               without papent of Texas
                               tax.
Dear sir:
          Your letter and brief requesting an opfnlon
Ia set out, In part, a8 follows:
         “In Deoeaber o? 1948 the defendant use
    legally arrested and was found to have in his
    porsersion one full pint and one partial pint
    of whiskey whlah bore no Texas atamp and no
    valid evldenoe was affixed thereto whloh ahow-
    ed that the stamp had been paid. The evidence
    showed that the whimkey was bought la Arkan-
    sas, in compllanoerlth their laws, and was
    brought into Texas for the personal use of the
    defendant.
          “Is there a conflict between &Male 666-
     23a, Sea. 4 (P.C,) and Article 666-17, Sec. 12
      P.C. on the one aide, and Artiale 666-17
     t18) tP.C.) on the other side?
         “If there Is a oonfllct between the Stat-
    utes enumerated In the above paragraph, did
    Articles 666-17, Sea. 18, P.C., repeal, bg lb
    plloation, Article 666-23a, Sea. 4, P.C.?
          To arrive at a proper determinationof these
questions It must always be remembered that the Texas
Liquor Control Aat as a whole presents a broad plan for
the regulation of liquor.
          ArtSale 666-17, paragraph (18), V.P .C*, Is
quoted as follows:
Bon. Joe W. Lovelaoe, page 2 (v-844)


          "It shall be,unlawfuYfor'any person to
     Import, or to transport Into thfs Sty&e from
     any plaoe outslde~theStsrte~any~llquer, In
     exoews of,one (1) quart, in containersto
     whioh have not been affixed proper staiktax
           : .;$m;gd,F&sana;nte;d
                           P
           located wlthzn,'thestate boun&ar$es,un-
      ens the same shall be~oonslgned~t the hold-
     er of a Wholesaler'sPermit authorkag    the
     sale of such liquor and at his plaoe of busi-
     ness.*
          Article 666-23a, paragraph 4, V.P.C. provides:
          "It Is provided that any person may
     bring Into this State not more than one quart

     the required State tax atamps."
          It is apparent that the above quoted sect$ona
of the Texas Liquor Control Act apply to different faot
situations. Paragraph (18) of Artlole 666-17 applies to
a pereon importing or transportinginto this State any
Uzuo$ in excess of one quart, while paragraph 4, Artl-
       -23a, applies to any person bringing into this
State not more than one quart of liquor for his own per-
mmal use. Therefore, the two seotionn are not in con-
ill t   Sinae there Is no confllot, Article 666-17 (18)
doe; iot repeal paragraph 4, Art&e 666~23a.
           In Role8 v. State, 132 S.W.2d 881, (Tex. Crln.
1939) the Court aft1 d the judgment of the trial court
by which Roles was ozicted for having possession of
Wh;h:t; in a pint container to which no stamp tax was
           This case specificallydistinguishesthe hold-
ing In iorton v. State, 105 S.W.2d 669, (Tex. Crla.
1937) which stood for the pro$obitlonthat a person
could bring a tax-exempt quart or less Into the State.
In the Roles decision, Judge Rawklas said:
          *It appears that appellant was trans-
     porting the liquor from Louisiana Into Texas.
     Our State's attorney ealla attention to Hor-
     ton v. State, 132 Tex. Cr. R. 488, 105 S.W.
2d 669, suggestingthat our holding there
     might be regarded as against eustalnlng the
Hon. Joe Ii.Lovelaae, page 3 (v-844)


     oonvlctlonhere unless a change In the stat-
     ute be mentioned. The holding in Horton's
     case was based on a provlslon In Seotion 4 of
     Ar;;rgt*  V$q~;~s  2?:xi6FjC.    (Ads   44th Leg-
                                   . The provlslon
     was omItted fr&'~ald Section 4 under the
     Aots of the 45th Legislature. . . . Attention
     la called to the ohange In the 'Texas Liquor
     Control Aat’ so any apparent oonfllet with
     the holding here and in Horton*8     case, supra,
     may be dispelled."
          The facts in the Boles case are slmllar to the
fat&B set out In your requexnaacly,    that the defend-t
possessed one pint of liquor for hls personal use aad
without the payment of tax. Therefore, under this au-
thority, while a person may bring into this State not
more than one quart of liquor for his own personal use,
if sueh person falls to pay the requlred tax, he has vl-
olated the Texas Liquor Control Aot; to tit, possesslng
lllloit beverage.


          There Is no conflict between Artiole
     666-17 (18) V.P.C. and Artlole 666-238 (4)
     V.P.C. inasmuch as Article 666-17 (18) ap-
     plies only when the amount of liquor im-
     ported into this State Is In excess of one
     quart and Article 666~23a (4) applies only
     where the amount Is one quart or less and Is
     being used for personal use. A person who
     brings into this State one qu& of liquor
     or less for his own personal use, and does
     not pay the required tax, violates the Texas
     Liquor Control Act, to wit: possessing il-
     licit beverage. Roles v. State, 132 S.Y.2d
     881 (Tex. Crlm. 1939).
                                    Yours very truly,
                               ATTORIVRY QRHRRAL OF TEXAS



ATl’ORItRY QRNERAL
                                    John Reeves
JR:lg:bh                              AfiiBistanf